Citation Nr: 0514390	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a fractured nose.

2.  Entitlement to a compensable initial rating for 
sinusitis.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1978 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board observes that the veteran has never been 
afforded a VA examination in connection with his claims.  
Documents in the claims file indicate that the veteran failed 
to report to scheduled VA examinations because he was 
incarcerated.

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court 
stated "[w]e...caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  

Furthermore, in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
the Court stated that 

Although the RO claimed an inability to 
get a fee-basis physician to conduct an 
examination in the correctional facility, 
the record contains neither information 
concerning efforts expended by the RO in 
that regard nor any explanation as to why 
a psychiatrist employed by the VA was not 
directed to perform the examination.  
Under the unique circumstances presented 
by this case, where the Secretary has 
determined that the veteran is not 
available to participate in a VA 
examination under regular conditions, and 
in keeping with the "caution" of Wood, 
supra, a remand is required to provide 
the Secretary with another opportunity to 
fulfill his statutory duty to assist this 
appellant in developing the facts of his 
claim.  

Under the unique circumstances presented by this case, where 
the veteran is not available to participate in a VA 
examination under regular conditions, and in keeping with the 
"caution" of Wood, supra, a remand is required to provide the 
RO with another opportunity to fulfill the statutory duty to 
assist this appellant in developing the facts of his claim. 
See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded VA or 
fee basis examinations to determine the 
current severity of his fractured nose 
and sinusitis.  If the veteran is 
scheduled to be released from 
incarceration in the near future, the RO 
should schedule the examination for that 
time.  In the event that the veteran is 
incarcerated for an extended period, the 
RO should make necessary arrangements for 
the veteran to be transported to a VA 
facility for an examination, or he should 
be examined at the correctional 
institute.  The claims folder or copies 
of any pertinent records must be made 
available to the examiner for review 
before the examination.  

2.  If the RO is unable to provide a VA 
examination due to the veteran's 
incarceration it should provide 
documentation of its attempts to obtain 
medical examination. See, Bolton, supra.  
In other words, the RO should make 
certain that the record contains 
information concerning the efforts 
expended by the RO to provide the veteran 
with a VA examination and any explanation 
as to why a VA examiner was not directed 
or ultimately able to perform the 
examination.

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for higher ratings.  If any claim 
remains denied, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


